Per Curiam.
— The attachment issued in this action was predicated of the charge that the defendant had removed and disposed of his property with intent to defraud his creditors. In answer to this charge, upon motion to vacate the attachment, it was insisted by the defendant that a part of the claim involved was not due, and the learned justice and the court below declared that the "motion should he granted, inasmuch *510as it appeared that,a considerable amount of the debt sued for was not- due at the time of the commencement of the action. In response to this it was shown by the papers that the debt was fraudulently contracted, the defendant having obtained credit upon representation of solvency that turned out to be untrue. When that fact appeared the whole debt became due by operation of law. This is a familiar principle, which has been declared not only by this court but by the court of appeals in several pases. For these reasons we think the order appealed from should be reversed, with ten dollars costs and disbursements.